TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00563-CR


Ex parte Fred Michael Underwood





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 670854, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted. 
Appellant's counsel, Mr. Landon Northcutt, is ordered to tender a brief in this cause no later than
February 16, 2007.
It is ordered January 24, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish